Citation Nr: 1535377	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  12-12 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Johnson, Counsel



INTRODUCTION

The Veteran had active service from August 1962 to June 1966. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.   

In March 2014 and November 2014, the Board remanded the case for further development, which has been not been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for erectile dysfunction, to include as secondary to service-connected Type II diabetes mellitus and herbicide exposure during service in Vietnam.  

Although the Board sincerely regrets the additional delay, another remand is required.

In the November 2014 remand, the Board directed that an examiner was to provide an opinion addressing whether it is at least as likely that the Veteran's current erectile dysfunction had onset in service, manifested within one year of service discharge or is otherwise related to service, to specifically include as a result of presumed Agent Orange exposure in service.  The Board also requested opinions regarding whether the Veteran's erectile dysfunction is caused or aggravated by his service-connected Type II diabetes mellitus. 

The Veteran was provided a VA examination in December 2014.  While the examiner provided sufficient opinions regarding most of the Board's inquiries, the examiner stated that the Veteran's erectile dysfunction is not related to Agent Orange exposure because erectile dysfunction is not a presumptive condition of Agent Orange exposure.  

The availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange.  Stefl v. Nicholson, 21 Vet. App. 120(2007); Combee v. Brown, 34 F.3d 1039, 1043(Fed. Cir. 1994).  Therefore, the examiner's opinion that the Veteran's erectile dysfunction is not related to Agent Orange exposure, because it is not a presumptive condition for herbicide exposure, is inadequate and an addendum opinion is necessary.  Stegall, 11 Vet. App. at 271.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file and a copy of this remand to the November 2014 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

Based on review of the claims file, the Veteran's medical history, and generally accepted medical principles, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that erectile dysfunction is etiologically related to service, and specifically to include as a result of presumed herbicide exposure therein.  The examiner is advised that the Board is cognizant that there is no VA presumption of service connection for erectile dysfunction as due to herbicide exposure.  The Agent Orange Updates speak to associations between exposure to chemicals and health outcomes in human populations, and not to the likelihood that any individual's health problem is associated with or caused by the herbicides in question. Thus, the question here is what is the likelihood that this Veteran's erectile dysfunction is related to his herbicide exposure given his medical history, family history, risk factors, etc.

Any opinion provided must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion.  

2.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the appeal.  If the benefit sought is not granted, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




